         Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 1 of 15




                       DIN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    MICHAEL GRAHAM; ALEXUS DIGGS; and
    HEATHER CONNOLLY, on behalf of
    themselves and all others similarly situated,
                                                            Civil Action No. 2:20-cv-00496-CRE
    Plaintiffs-Petitioners,

    v.
                                                            ELECTRONICALLY FILED
    ALLEGHENY COUNTY; and ORLANDO
    HARPER, Warden of Allegheny County Jail,

    Defendants-Respondents.

                          PLAINTIFFS’ BRIEF IN SUPPORT OF
                    MOTION TO MODIFY MAY 27, 2020 CONSENT ORDER

          Petitioners/Plaintiffs seek to modify the May 27, 2020 Consent Order entered by this

Court to require Defendants to implement mitigation efforts to prevent the introduction and

transmission of the coronavirus by asymptomatic incarcerated individuals and jail staff to

medically vulnerable, unvaccinated class members confined at the Allegheny County Jail

(“ACJ”) for the coronavirus. 1 Specifically, Plaintiffs seek (1) testing of incarcerated individuals

when they are initially admitted to the ACJ; and (2) testing of all incarcerated individuals a

second time while they are in intake housing, before they are transferred to general population;

and 2 (3) reassignment of unvaccinated ACJ staff to work shifts or positions where they will have

no direct contact with unvaccinated incarcerated individuals. 3



1
  The term “coronavirus” as used in this brief refers to SARS-CoV-2 and “COVID-19” will refer
to the disease caused by the virus.
2
  The term “admittee(s)” refers to newly incarcerated individuals who are held in the ACJ Intake
Department or reside on an intake housing pod.
3
  Pursuant to the Allegheny County Prison Employees Independent Union Contract, the Warden
of the Allegheny County Jail has the power to reassign correctional officers to another position
                                                  1
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 2 of 15




       The Consent Order provides that a party can move to modify ACJ’s COVID-19 policies

“to reflect updated guidance from the CDC . . . and respond to new facts or conditions.” 4 That is

precisely why the ACJ’s COVID-19 policies need to be updated – to account for worsening

conditions and new guidance. 5 In February 2021, nearly 146 people incarcerated at ACJ tested

positive for COVID-19. 6 Within a month, the positivity rate for incarcerated individuals surged

from 3% to 33%. 7 Equally alarming, since December 2020, the ACJ staff positivity rate has been

above 50%, and nearly twice the rate in Allegheny County. 8 There’s also more contagious and

possibly deadlier variants of the coronavirus 9 spreading in Allegheny County, 10 which can



for a “good and sufficient reason” such as preventing the spread of a communicable disease to
medically vulnerable incarcerated individuals.
4
  See Consent Order 1, ECF Doc. No. 71.
5
  See Exhibit A, Declaration of William Weber ¶¶ 11-12 (“Weber Decl.”) (Dr. Weber is a
Clinical Associate of Emergency Medicine at the University of Chicago. He obtained a Master's
Degree in Public Health at Northwestern University, where he focused on public safety and the
epidemiology of disease. Dr. Weber has worked on the national level to guide care within the
pandemic of the novel SARS-CoV-2 virus (COVID-19) including co-authoring a paper on
criteria for initiating cardiopulmonary resuscitation (CPR) on critically-ill patients with COVID-
19, co-authoring a book chapter in the ACEP national COVID-19 manual, and co-authoring
content for a World Health Organization (WHO) course on COVID-19 management and
infection control strategies.).
6
  Id. ¶ 10.
7
  Id.
8
  Id.
9
  Weber Decl. ¶ 13; About Variants of the Virus that Causes COVID-19, CENTERS FOR DISEASE
CONTROL AND PREVENTION (Feb. 12, 2012), https://www.cdc.gov/coronavirus/2019-
ncov/transmission/variant.html; Kelsey Vlamis, UK Scientists Estimate Coronavirus Variant
Could Be Far More Lethal Than Original Strain, BUS. INSIDER (Feb 14, 2021; 12:36 AM),
https://www.businessinsider.com/uk-coronavirus-variant-likely-deadlier-than-original-strain-
2021-2 (Scientists with the British government estimate that the U.K. COVID-19 variant “could
be 30% to 70% deadlier than the original virus.”); James Gallagher, Coronavirus: UK Variant
'May be More Deadly', BBC (Jan. 22, 2021), https://www.bbc.com/news/health-55768627
(Scientists with the British government estimate that the U.K. COVID-19 variant is around 30%
deadlier than the original virus.).
10
   Weber Decl. ¶ 13; Haillie Lauer, COVID-19 Update: U.K. Variant Found in Allegheny
County, Pittsburgh-Post Gazette (Feb. 10, 2021; 4:52 PM), https://www.post-
gazette.com/news/health/2021/02/10/covid-19-coronavirus-pittsburgh-allegheny-county-
pennsylvania-cases-deaths-data-pandemic-health-vaccine/stories/202102100114?cid=search.
                                                2
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 3 of 15




devastate correctional facilities. 11In light of the threat that the virus presents to people in

congregated settings like jails, the Centers for Disease Control and Prevention (“CDC”) has

issued updated guidance recommending the routine testing of admittees in correctional facilities

in communities with high rates of transmission, such as Allegheny County. 12 Remarkably,

Defendants have rejected this informed guidance and rebuffed requests that they preventatively

test admittees at ACJ. What is more, Defendants have taken no steps to prevent the

approximately 25% of ACJ employees who have refused to be vaccinated from having direct

contact with unvaccinated incarcerated individuals. 13 Instead, Defendants continue to fall back to

their practice of taking employees’ and incarcerated individuals’ temperatures, which fails to

detect the 40% of the COVID-19 carriers who are asymptomatic. 14

        In accordance with this Court’s rules, the parties met and conferred on January 26, 2021

and March 3, 2021, 15 in an attempt to resolve these matters but were unable to resolve their

differences. Therefore, Petitioners/Plaintiffs now file this motion seeking to amend the Consent

Order to reflect the most recent scientific guidance from the CDC and public health experts to

prevent the further spread of the coronavirus, by requiring preventative testing of admittees at




11
   Weber Decl. ¶ 13; see, e.g., Angie Jackson, Michigan Prison System's Coronavirus Variant
Cases More Than Triple, DETROIT FREE PRESS (Feb. 27, 2021; 6:02 A.M.),
https://www.freep.com/story/news/local/michigan/2021/02/27/uk-covid-variant-michigan-
prison/6833376002/.
12
   Weber Decl. ¶ 12.
13
   Id. ¶ 32-33; Nick Trombola, Just Under Half of Eligible Allegheny County Jail Workers
Received COVID Vaccine, Deputy Warden Says, PITTSBURGH POST-GAZETTE (March 4, 2021;
7:39 P.M.), https://www.post-gazette.com/news/crime-courts/2021/03/04/Allegheny-County-
Jail-COVID-19-vaccine-employees/stories/202103040178.
14
   Weber Decl. ¶ 12.
15
   In advance of the meet and confer, Plaintiffs’ counsel sent a letter to Defendants’ counsel
explaining in detail Plaintiffs’ requests to modify ACJ’s COVID-19 Policy to implement
preventative testing and reassigning unvaccinated ACJ employees, and the substantial risk faced
by class members if Defendants fail to implement proposed policy modifications.
                                                    3
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 4 of 15




ACJ and assigning unvaccinated employees to work details where they would have no contact

with unvaccinated incarcerated people.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       A. The Consent Order

       On May 27, 2020, the Court entered a Consent Order, whereby Defendants agreed to

implement and comply with the ACJ Policy titled “Continuing of Operations Plan: COVID-19

(Updated)” May 21, 2020 (“the Policy”). The Policy was incorporated in the Consent Order and

remains in “full force and effect.” 16 The parties agreed that either party could modify “the Policy

to reflect updated guidance from the CDC and Allegheny County Health Department (“ACHD”)

and respond to new facts or conditions.” 17 If “the parties disagree about the need for such

revisions or changes to the Policy, the party seeking the change may petition the Court.” 18 On

February 22, 2021, the Court entered an order extending the duration of the Consent Order. 19

       B. CDC and Leading Authorities Recommend Preventative Testing for the
          Coronavirus at Jails Like ACJ

       The CDC and public health researchers now recommend ongoing, routine preventative

testing to prevent the introduction of the coronavirus into correctional facilities and contain its

spread. 20 ACJ’s symptoms-based testing policy, which primarily consists of taking people’s

temperatures, is obsolete and places medically vulnerable class members at a substantial risk of

harm from transmission by asymptomatic employees and incarcerated individuals. 21 The expert

guidance for testing incarcerated people for the coronavirus has changed significantly in the nine



16
   See Consent Order at 1 ¶¶ 2-3, ECF Doc. No. 71.
17
   Id.
18
   Id.
19
   Order, ECF Doc. No. 102.
20
   Weber Decl. ¶ 12.
21
   Id. ¶¶ 14-15.
                                                  4
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 5 of 15




months since the Consent Order was first entered. At that time, due to scarcity of testing kits and

limited research on the transmission of the virus, the CDC recommended that congregate

facilities such as jails only test individuals when they exhibited symptoms of the coronavirus.

       Now, scientists have documented that 40% of the people who contract the coronavirus

are asymptomatic 22 and that, in addition to developing COVID-19, they can suffer from harmful,

long-lasting medical problems including serious heart and lung complications. 23 These

asymptomatic individuals contribute to the spread of the coronavirus in correctional facilities and

the surrounding community. 24




22
   Weber Decl. ¶ 12; Summary of Guidance for Public Health Strategies to Address High Levels
of Community Transmission of SARS-CoV-2 and Related Deaths, December 2020, Centers for
Disease Control and Prevention (Dec. 11, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6949e2.htm (finding “approximately 50% of
transmission [comes] from asymptomatic persons”).
23
   Weber Decl. ¶ 12; see, e.g., Jennifer Couzin-Frankel, From ‘Brain Fog’ to Heart Damage,
COVID-19’s Lingering Problems Alarm Scientists, Science (July 31, 2020, 1:30PM),
https://www.sciencemag.org/news/2020/07/brain-fog-heart-damage-covid-19-s-lingering-
problems-alarm-scientists; Valentina O. Puntmann et al., Outcomes of Cardiovascular Magnetic
Resonance Imaging in Patients Recently Recovered from Coronavirus Disease 2019 (COVID-
19), 5 J. Am. Med. Cardiology 1265, 1267–70 (2020),
https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916; Carlos del Rio et al.,
Long-term Health Consequences of COVID-19, 324 J. Am. Med. 1723 (2020),
https://jamanetwork.com/journals/jama/fullarticle/2771581; Lora Kolodny, Long-haul Symptoms
Should be a ‘Wake-Up Call’ for Young People When It Comes To Avoiding Covid, Texas
Children’s Doctor Says, CNBC (Feb. 9, 2021; 9:10 P.M.),
https://www.cnbc.com/2021/02/09/long-haul-covid-symptoms-should-be-a-wake-up-call-for-
young-people-texas-childrens-doctor-says.html (“About 10 to 30% of all Covid patients will
suffer from long-haul symptoms, according to the latest research from Mt. Sinai’s Center for
Post-Covid Care.”).
25
   Weber Decl. ¶ 12; see, e.g., Interim Considerations for SARS-CoV-2 Testing in Correctional
and Detention Facilities, Centers for Disease Control and Prevention (Dec. 3, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/testing.html; CDC
Guidance for Expanded Screening Testing to Reduce Silent Spread of SARS-CoV-2, Centers for
Disease Control and Prevention (Dec. 3, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/php/open-america/expanded-screening-testing.html.
                                                 5
       Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 6 of 15




           Importantly, in December 2020, the CDC updated its guidance for correctional facilities,

recommending preventative intake testing to deter asymptomatic spread of the virus. 25 The CDC

now specifically recommends routine intake testing (1) when a positive case exists, or (2) when

transmission rates are high in the surrounding community. 26 The CDC’s updated guidance

reflects existing recommendations from public health researchers. 27 ACJ clearly meets these

criteria for testing admittees as evidenced by the surging cases at the jail 28 and consistently high

positivity rate in Allegheny County. 29

     II.      Adherence to Updated CDC Recommendations Advances Public Health and
              Constitutes Good Cause to Modify the Consent Order

           There is good cause to modify the Consent Order given the CDC’s updated guidance and

because ACJ’s failure to test asymptomatic admittees and prevent unvaccinated employees from

having contact with unvaccinated incarcerated individuals places the medically vulnerable class

members at a serious risk of harm in violation of the Fourteenth Amendment.

           To prevail on a conditions of confinement claim, a plaintiff must meet two requirements:

(1) the deprivation alleged must objectively be “sufficiently serious,” and (2) the “prison official




25
   Weber Decl. ¶ 12; see, e.g., Interim Considerations for SARS-CoV-2 Testing in Correctional
and Detention Facilities, Centers for Disease Control and Prevention (Dec. 3, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/testing.html; CDC
Guidance for Expanded Screening Testing to Reduce Silent Spread of SARS-CoV-2, Centers for
Disease Control and Prevention (Dec. 3, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/php/open-america/expanded-screening-testing.html.
26
   Weber Decl. ¶ 12; CDC Guidance for Expanded Screening Testing to Reduce Silent Spread of
SARS-CoV-2, Centers for Disease Control and Prevention (Dec. 3, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/php/open-america/expanded-screening-testing.html
27
   Weber Decl. ¶ 12; see, e.g., Crystal Watson et al., COVID-19 and the US Criminal Justice
System: Evidence for Public Health Measures to Reduce Risk 2, Bloomberg School of Public
Health, Johns Hopkins Univ. (Oct. 2020), https://www.centerforhealthsecurity.org/our-
work/pubs_archive/pubs-pdfs/2020/20201015-covid-19-criminal-justice-system.pdf.
28
   Weber Decl. ¶ 11.
29
   Id.
                                                   6
        Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 7 of 15




must have a sufficiently culpable state of mind.” See Thomas v. Tice, 948 F.3d 133, 138 (3d Cir.

2020) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). As pretrial detainees, plaintiffs

need only show that deprivation is objectively unreasonable. See Kingsley v. Hendrickson, 135 S.

Ct. 2466, 2473-74 (2015) (“[A] pretrial detainee can prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a legitimate

governmental objective or that it is excessive in relation to that purpose.”). Several courts have

applied the objective unreasonable standard when the conditions of confinement increase the risk

of pre-trial detainees facing serious illness or death from contracting the coronavirus. See e.g.,

Booth v. Banks, 468 F.Supp.3d 101 (D.C. Cir. 2020); Mays v. Dart, 974 F.3d 810 (7th Cir.

2020).

         A. Class Members Are at Risk of Serious Injury or Death Absent Defendants
            Implementing Intake Testing and Limiting Their Exposure to Uninoculated
            Employees

         Class members satisfy the first prong because they are at a substantial risk of being

infected by asymptomatic individuals and suffering serious injury or death, as ACJ’s current

COVID-19 policy does not require preventative testing of admittees or separating unvaccinated

employees from unvaccinated class members. 30 The United States Supreme Court has long

recognized that the government violates the U.S. Constitution when it crowds people into cells

with others who have “infectious maladies” or otherwise exposes them “to a serious,

communicable disease.” Helling v. McKinney, 509 U.S. 25, 33 (1993) (citing Hutto v. Finney,

437 U.S. 678, 682 (1978)). This is true “even though the possible infection might not affect all of

those exposed.” Id.




30
     Consent Order 1, ECF Doc. No. 71 at 13-16.
                                                  7
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 8 of 15




       Last month alone, nearly 146 incarcerated individuals tested positive at ACJ. 31 The

positivity rate skyrocketed from the month before from 3% to 33%. 32 The more contagious and

possibly 30% to 70% deadlier coronavirus variant has already been detected in Allegheny

County and could be devastating if it reaches the jail 33

       ACJ’s practice of asking screening questions 34 or taking admittees’ temperatures, is

outdated, underinclusive and far short of what is needed to safeguard the safety and health of

both staff and incarcerated persons at the ACJ. 35 Moreover, ACJ’s intake process for admittees,

involving processing the individual in the Intake Department and then transferring him to intake

housing for quarantine, falls short of CDC guidance or effectively deterring the introduction of

the virus to the incarcerated or staff in general population. 36 Asymptomatic transmission is

highly likely at ACJ because admittees are held the Intake Department in overcrowded holding

cell for long durations. 37 Conditions while an admittee is quarantined in intake housing at ACJ

can actually increase the risk of infection when admittees are placed with several different

cellmates, even when he’s nearing the end of the quarantine period 38 and individuals leave the




31
   Weber Decl. ¶¶ 10-11.
32
   Id.
33
   Weber Decl. ¶ 13.
34
   Weber Decl. ¶ 17 (“Inmates report that ACJ has not effectively informed them of symptoms
associated with COVID-19 at intake, making it difficult for inmates to know if symptoms they
experience could potentially indicate an infection.”).
35
   Id. ¶¶ 17-18.
36
   Weber Decl. ¶ 17-18.
37
   Weber Decl. ¶ 17 (“Inmates admitted to the jail are held in crowded cells often with 10 people
or more for extended periods, lasting hours and even days. These conditions do not effectively
inmates to physically distance themselves or properly quarantine to prevent asymptomatic
spread.”).
38
   Weber Decl. ¶ 18 (“Inmates receive one or more different cellmates throughout the
quarantining process, meaning when inmates are nearing the end of the quarantine period they
could potentially be exposed to COVID-19, which they can then spread to the inmates when they
transfer to a general population pod.”).
                                                  8
      Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 9 of 15




pod daily, including correctional officers, healthcare staff, pod workers, and even newly admitted

individuals who must leave their pods to attend their court hearings and arraignments. 39

       Correctional staff are vectors for transmitting the coronavirus from the facilities to the

surrounding community and vice-versa. 40 ACJ is no exception as shown by the staff positivity

rate. Since December 2020, the staff positivity rate has been over 50% and nearly double the

County rate, which has hovered around 30%. 41 Moreover, several significant coronavirus

outbreaks at ACJ occurred soon after an employee tested positive, underscoring the threat that

infected staff pose to the health and safety of the people in the jail. 42 Despite this, Defendant

Harper continues to abdicate his authority to reassign the approximately 172 employees who

have refused to be vaccinated to positions that do not involve direct contact with the

unvaccinated class members, thus placing them at a substantial risk of being infected. 43

       B. Defendants’ Refusal to Implement Preventative Testing & Limit Class
          Members’ Contact with Unvaccinated Employees is Objective Unreasonable

       i. Preventative Testing of Admittees is Necessary to Detect and Deter Virus Transmission
       into ACJ by Asymptomatic Carriers.

       Failing to implement preventative intake testing is objectively unreasonable. The CDC

and leading public health authorities have found that such testing is essential to preventing

asymptomatic transmission in carceral facilities with positive cases and where there is substantial




39
   Id.
40
   Weber Decl. ¶ 9.
41
   Weber Decl. ¶ 11.The number of positive employees might have been even higher. Id. (“ACJ
employees have complained that they must use up their sick leave while they are quarantined
even when they are exposed to COVID-19 at the jail. The difficulty employees face in getting
paid time off for COVID-19 infection leaves little incentive to either report symptoms or get
tested. Many staff members likely still come to work at ACJ even though they know they have
COVID-19 symptoms.”).
42
   Weber Decl. ¶ 16.
43
   Weber Decl. ¶ 33.
                                                   9
     Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 10 of 15




transmission in the community. 44 Both these scenarios apply here as the rate of positive cases of

incarcerated people and staff have surged at ACJ and Allegheny County has one of the highest

rates of transmission of all Pennsylvanian counties.

       Intake testing has become a standard practice for many correctional facilities. The

preventative, routine intake testing has been shown, that when used in conjunction with other

virus mitigation efforts, to detect asymptomatic admittees, reduce positive cases, and even

prevent hospitalizations and deaths due to the coronavirus. 45 Prisons in “Pennsylvania and

Illinois require incoming inmates transferring from county jails to be quarantined for 14 days and

test negative 72 hours prior to arriving at the prison. Inmates are immediately quarantined for a

14-day period and then tested again before being transferred to another housing unit.” 46 The

Cook County Jail and the Philadelphia Department of Prisons have implemented similar intake

testing policies. Researchers found that Cook County Jail’s virus mitigation efforts, which

included asymptomatic testing, likely saved 30 lives and prevented 400 hospitalizations. 47

       Ongoing routine testing is needed while incarcerated people are held in intake processing

and intake housing to prevent the significant risk of more cases of the coronavirus being

reintroduced into the jail. When an incarcerated person is admitted to ACJ, they must complete

an intake process before being transferred to an intake housing pod. Testing at initial intake

would protect other incarcerated people and staff while individuals are housed for weeks in

intake. While a second test while in the intake housing pod prior to transfer to the general

population would ensure that all individuals who may have been too early in the incubation




44
   Weber Decl. ¶ 12.
45
   Weber Decl. ¶ 12.
46
   Weber Decl. ¶ 22.
47
   Id.
                                                10
     Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 11 of 15




period to test positive initially are identified before they can spread the coronavirus to the general

population. 48 Each of these steps is recommend by the CDC and is necessary to protect the

medically vulnerable class, all individuals incarcerated at ACJ, staff and the community from the

greatest public health threat in decades. 49

        Defendants are undeniably aware of the serious risk that the coronavirus poses to

Plaintiffs from asymptomatic carriers and are aware that ACJ’s symptoms-based testing policy

cannot adequately detect 40% of the population that is infected but asymptomatic. 50 Moreover,

there are not practical considerations that would discourage preventative testing of admittees.

Intake testing would not pose any unduly burdensome challenges for ACJ because tests results

are often render quickly, about 2 days from the date of collection, and testing would not

unnecessarily prolong confinement of admittees because testing would be integrated into the

jail’s existing quarantine process, which all admittees must complete. 51 Testing supplies are also

available. Defendant Williams has confirmed on several occasions that ACJ would obtain the

testing kits needed to routinely test asymptomatic carriers if ordered to. 52

        Additionally, ACHD confirmed that “there are no rules preventing” additional testing at

the jail. 53 In fact, on January 27, 2021, at the Allegheny County Covid-19 Briefing, the Director




48
   Weber Decl. ¶¶ 23-28, 36.
49
    Weber Decl. ¶ 36.
50
    In January 2021, Plaintiff sent Defendants a detailed letter about the risk of asymptomatic
carriers in correctional facilities, the CDC’s guidance and other public health authorities
supporting the use of preventative asymptomatic testing.
51
   Weber Decl. ¶¶ 23-28.
52
   See JOB Meeting Minutes, May 2020. at 12, 17-22, available at
https://alleghenycontroller.com/the-controller/jail-oversight-board/ (Deputy Chief Williams has
stated. “I’m certain we would be able to get any testing equipment that was needed.”).
53
    Id. at 44. Dr. Brink’s reservations against mass testing were primarily based on the CDC
guidance at that time, which did not recommend asymptomatic testing. Objections by JOB
members and by County Council to mass testing occurred in the Summer of 2020, before the
                                                 11
     Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 12 of 15




of the Allegheny Health Department, Dr. Debra Bogen commented that there needs to be more

coronavirus testing in the community, and she advocated for the use and accuracy of rapid anti-

body tests. 54 The rationale for the increase in testing must extend to ACJ, especially given that

incarcerated individuals are at a substantially greater risk of contracting the virus, lack the ability

to exercise self-care, obtain medical care or PPE, in comparison to people in the community.

       ii. There is a Substantial Likelihood That Unvaccinated ACJ Employees Will Infect
       Medically Vulnerable Class Members Unless Reassigned.

       Defendants’ failure to reassign unvaccinated employees to a position where they won’t

have direct contact with unvaccinated incarcerated individuals is objectively unreasonable as

Defendant Harper has already recognized the danger of asymptomatic employees infecting

individuals at the jail and because the Warden has the authority to reassign these employees.

       There are 683 employees at ACJ “who have direct care with the inmate population to

varying degrees." 55 As of March 4, 2021, 172 employees have refused to be vaccinated. Even

though Defendant Harper has acknowledged that he has the authority to reassign employees to a

different position unless it’s for an arbitrary reason, 56 and has been informed about the risks to

class members by failing to do so, 57 Defendant Harper has decided that the unvaccinated

employees will continue to have direct contact with incarcerated individuals because entertaining

proposals to reassign unvaccinated officers would require “a whole lot [of work] involved.” 58



scientific community, including CDC learned the devastating and expansive threats of
asymptomatic spread in correctional facilities.
54
   https://youtu.be/-KETMFGmhNo
55
   Exhibit J, Excerpts of Jail Oversight Board Meetings.
56
   Id.
57
   On March 3, 2021, Plaintiffs sent Defendants a letter explaining in detail the risk that
unvaccinated ACJ employees pose to unvaccinated medically vulnerable class members, that
Defendant Harper had the power to reassign these employees, and requested that he implement
that change.
58
   Id.
                                                  12
     Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 13 of 15




       Defendants can require ACJ employees to be vaccinated if they want a work shift that

involves contact with incarcerated individuals. See Jacobson v. Massachusetts 197 U.S. 11

(1905) (finding that the state could exercise its police power to require denizens to get vaccinated

for a communicable disease unless they have medical reason). 59 ACJ employees who refuse to

be inoculated on religious grounds, because of a disability, or for another reason can work

remotely or be assigned to the many other positions that have little to no contact with

incarcerated people.

       Plaintiffs’ requested relief does not violate the ACJ correctional officers’ collective

bargaining agreement (CBA) with the County. The CBA grants Defendant Warden the right to

reassign an employee’s work shift or position based on a “good and sufficient reason”, which

would include stopping a deadly pandemic and protecting unvaccinated, medically vulnerable

inmates. Allegheny County Prison Employees Independent Union Contract (Warden may

remove an employee from an awarded job bid based on “good and sufficient reason thereof.”).

The County may also reassign unvaccinated employees pursuant to its managerial rights and

operational needs. Allegheny County v. Allegheny County Prison Employees Independent Union,

PER-A-19-123-W, 7 (2020) (“[T]he County [has a] managerial right to assign an employee on




59
   See also U.S. Equal Emp. Opportunity Comm’n, What You Should Know About COVID-19
and the ADA, the Rehabilitation Act, and Other EEO Laws (Dec. 16, 2021)
https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-rehabilitation-act-
and-other-eeo-
laws?mkt_tok=eyJpIjoiWW1VMk4yUTBOakV4TmpRMyIsInQiOiJEemxoTmhtUmNDaGI5Vj
VcL3dXTXA2VmF1TjZhZEJUYUNteGRkWUVYc2JGZUtUYjFBaHBaOG82c1orVUVwSnI4
ejFINFN3ckt3QzcwRjdUS1hzVnRwbVF4SXBmTW0wcWVXOWZ0ZU1lQ2Q3YVVFbytKeE
ExdjdvN0RlVHVWbXpKTkQifQ%3D%3D (The Equal Employment Opportunity Commission
issued guidance stating that employers can require staff to be vaccinated for the coronavirus, so
long as the mandate comports with federal law).
                                                13
        Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 14 of 15




light duty to a particular shift and/or pass day, while on light duty, based on the County’s

operational needs.”).

          Defendant Harper has recognized that there likely are many asymptomatic employees

given the high rate of transmission in the community, and thus he found it necessary to close the

onsite employee gym to prevent the spread of the virus. 60 If asymptomatic, unvaccinated

employees present a risk of spreading the coronavirus in one room at the jail, they present the

same or even greater risk when they are standing inches apart from unvaccinated individual

while the employee checks their cell window; distributes or collects meal trays, supplies, or

trash; or the many other direct encounters between them.

          Ultimately, good cause exists to modify the Consent Order because Defendants’ failure

to test admittees and reassign unvaccinated employees is objectively unreasonable and places the

lives of class members, staff and the community at risk.

          WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an order

directing Defendant Allegheny County to: (1) test incarcerated individuals when they are initially

admitted to the jail; (2) test all incarcerated individuals a second time while they are residing in

intake housing, before being transferred to general population; and (3) assign unvaccinated

employees to position with no contact with unvaccinated incarcerated individuals.


Respectfully submitted,

       /s/ Sara J. Rose                                /s/ Bret Grote
       Sara J. Rose, Esq.                              Bret D. Grote, Esq.
       PA ID No.: 204936                               PA ID No. 317273
       /s/ Witold J. Walczak                           /s/ Jaclyn Kurin
       Witold J. Walczak, Esq.                         Jaclyn Kurin, Esq.
       PA ID No.: 62976                                D.C. Bar ID No. 1600719
       American Civil Liberties Union of               /s/ Swain Uber

60
     Exhibit J, Excerpts of Jail Oversight Board Meetings.
                                                 14
   Case 2:20-cv-00496-CB-CRE Document 107 Filed 03/11/21 Page 15 of 15




   Pennsylvania                                Swain Uber, Esq.
   PO Box 23058                                Of Counsel
   Pittsburgh, PA 15222                        PA I.D. No. 323477
   T: (412) 681-7864 (tel.)                    Abolitionist Law Center
   F: (412) 681-8707                           P.O. Box 8654
   srose@aclupa.org                            Pittsburgh, PA 15221
   vwalczak@aclupa.org                         T: (412) 654-9070
                                               bretgrote@abolitionistlawcenter.org
   /s/ Alexandra Morgan-Kurtz                  qcozzens@alcenter.org
   Alexandra Morgan-Kurtz, Esq.
   PA ID No. 312631
   PA Institutional Law Project
   100 Fifth Ave, Ste. 900
   Pittsburgh, Pa 15222
   T: (412) 434-6175
   amorgan-kurtz@pailp.org

   /s/ Sozi Pedro Tulante
   Sozi Pedro Tulante, Esq.
   PA ID No. 202579
   Dechert LLP
   Cira Centre
   2929 Arch Street
   Philadelphia, PA 19104-2808
   T: (215) 994-2496
   F: (215) 665-2496
   Sozi.tulante@dechert.com
   Admitted pro hac vice

   Attorneys for Petitioners/Plaintiffs


DATE:        March 11, 2021




                                          15
